*385ORDER AND JUDGMENT *
EBEL, Circuit Judge.
For the third time, appellant David Wayne Landry seeks review of the decisions and determinations made by the Secretary of Agriculture, which resulted in denial of his request for loans from the Department of Agriculture.1 The district court dismissed the action, holding that the claims were barred by the doctrine of res judicata. After reviewing the briefs and record on appeal, we conclude that the district court was correct. Specifically, and in answer to appellant’s only challenge to the district court’s res judicata findings, the parties to this and all of appellant’s previous actions are either identical or in privity. See Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381, 402, 60 S.Ct. 907, 84 L.Ed. 1263 (1940). Thus, we AFFIRM for substantially the same reasons stated in the district court’s order dated May 29, 2001.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


. After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.